DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               F.R., the Mother,
                                  Appellant,

                                      v.

  DEPARTMENT OF CHILDREN AND FAMILIES and GUARDIAN AD
                   LITEM PROGRAM,
                       Appellee.

                                No. 4D20-809

                               [August 3, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Roger B. Colton, Judge; L.T. Case No. 502019DP000001.

   David Joffe of Joffe Law P.A., Fort Lauderdale, for appellant.

    Andrew Feigenbaum, of Children’s Legal Services, West Palm Beach,
for appellee Department of Children and Families.

   Thomasina Moore, Statewide Director, Statewide Guardian ad Litem
Office, Tallahassee and Samantha C. Valley, Senior Attorney, for appellee
Guardian ad Litem.

PER CURIAM.

   Affirmed.

WARNER, MAY and KLINGENSMITH, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.